DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "25" in Figures 1-2, 4, 6, 8, 10, 12, 14, 16 and 18.  Likewise, reference character “25” has not been assigned to any structure in the Figures (reference parent application 16/645,874 wherein “25” is directed to the rectangle having dashed lines in the Figures by a line). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 2 has the reference character "1016".  This reference character should be changed to "16"..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph 0050, line 6 - "the angles 23 within each column" should be changed to "the angles 22 within each column".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface structure" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  A surface structure has not been established in the claim to warrant reference said surface structure as the surface structure.  Likewise, it is unclear what component’s surface structure is being referred to.  Hence, the limitation is unclear and indefinite.  For examination purposes, line 17 of the claim is interpreted to read “the device is structured to provide a surface structure to the concrete blocks” to address the issues above.  This interpretation is also consistent with claim 5, lines 16-17 which reads “to provide the concrete blocks with a surface structure”.
Claims 2-4 and 11-12 are rejected for depending on claim 1.
Claim 9 depends on canceled claim 8.  Hence, the scope of the claim is unclear and indefinite.  For examination purposes, claim 9 is interpreted to depend on any one of claims 5 or 7. 
Claim 10 is rejected for depending on claim 9.
Allowable Subject Matter
Claims 5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 5 is allowable for requiring:
“…the mold together with the at least one upwardly open mold cavity and the filling device are movable relative to one another along the filling axis, wherein the filling axis is oriented obliquely to an axis of symmetry of the at least one upwardly open mold cavity, with the result that all of the walls of the mold cavity extend at an angle that is between perpendicular and parallel to the filling axis (18);  
the device is structured to provide the concrete blocks with a surface structure, wherein a longitudinal direction of the surface structure extends so as to be directed parallel to the filling axis; and 
the surface structure is formed by a shaping of an upper side of the concrete block, wherein the device is structured to apply the surface structure during production of the concrete blocks.”
meaning the walls of the upwardly open mold cavity are obliquely arranged with respect to the filling axis and the filling device and is movable and filled along said filing axis.
The closest prior art, Parsch (EP1930142 A2), discloses a device for producing concrete blocks (Figures 8-9), having a mold for filling with a concrete mixture (concrete block mold 4).  The mold has at least one mold cavity that is upwardly open for receiving the concrete mixture and one mold cavity has walls as lateral boundaries (as shown in Figures 8-9). The mold cavity is fillable with the concrete mixture by means of a filling device (concrete distributors 21; paragraph 0026, …are available for filling the concrete block mold), and the mold together with the mold cavity and the filling device are movable relative to one another in a filling axis (paragraph 0005, concrete distributors can be moved one after the other longitudinally, transversely or diagonally to each point over the concrete block mold; paragraph 0026-0027, discloses movement of the concrete distributors).  Furthermore, the at least one mold cavity is rectangular in outline and has four walls (as shown in Figures 8-9).  
However, Parsch neither teaches nor suggests the walls of the mold cavity extending at an angle that is between perpendicular and parallel to the filling axis.  In fact, as illustrated in the Figures as well as is customary in the art, the longitudinal walls of the mold cavity are aligned with the filling axis of the device.  Likewise, the transversal walls are inherently perpendicular to the filling axis (e.g. the mold cavity being rectangular for the product of concrete slabs).
	Another prior art, Metten (US 2007/0234679 A1), discloses an apparatus for forming concrete blocks (Figure 1), comprising a mold (2) and a filling device (applicator 4) for dispensing a concrete mixture therein to the mold.  The filling device is movable over the mold obliquely to an axis of symmetry of the mold (paragraph 0008) and further the mold comprises a plurality of mold cavities (3, claim 1) arranged at the same angles to a filling axis of the filling device.  However, Metten neither teaches nor suggests the mold with the plurality of mold cavities (e.g. open filling carriage) is movable along the filling axis.  In fact, Metten explicitly teaches only the filling device is movable (paragraph 0008, applicator can move along the side…so that all face concrete layers can be reached in arbitrary fashion) whereas the mold remains stationary.  This is in contrast to the devices of the current invention as well as Parsch whose molds move along a filling axis (e.g. a continuous process device vs a batch process device).  Hence, one would not look to Metten to cure the deficiencies of Parsch; specifically, in arranging the walls of the mold cavity to extend at an angle that is between perpendicular and parallel to the filling axis, as the mold is neither movable along the filling axis nor is filled while moving along the filling axis.  As disclosed in the current application, arranging the mold cavities in the specific manner provides improvements in producing concrete blocks with an appearance of natural stone on an upper side (page 01 of the instant Specification).
Claim 7 would be allowable at least for depending on claim 5. Claims 9-10 would be allowable if the 112b issues noted above are resolved; specifically, with regards to depending on canceled claim 8.
Claims 1-4 and 11-12 would be allowable if the 112b issues noted above with respect to claim 1 are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 would be allowable or requiring:
“…the mold together with the at least one upwardly open mold cavity and the filling device are movable relative to one another along the filling axis, wherein the filling axis is oriented obliquely to an axis of symmetry of the at least one upwardly open mold cavity, with the result that all of the walls of the upwardly open mold cavity extend at an angle that is between perpendicular and parallel to the filling axis; 
the device is structured to provide (*a surface structure of) the concrete blocks with a color shade or a color tinge, wherein the device is structured to apply the color shade or the color tinge parallel to the filling axis or parallel to the longitudinal direction of the surface structure.”
also meaning the walls of the upwardly open mold cavity are obliquely arranged with respect to the filling axis and the filling device and is movable and filled along said filing axis and would be allowable for the same reasons as claim 5 discussed above.
Claims 2-4 and 11-12 would be allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donati (US 2,934,807) discloses a mold having oblique walls to a filling axis of a filling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        11/18/2022